IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                             NOS. WR-81,771-01 & WR-81,771-02


                     EX PARTE GREGORY LONGORIA JR., Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                  CAUSE NO. 1295949 IN THE 185TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault of a family member and sentenced to thirty years’ imprisonment. The Fourteenth Court of

Appeals affirmed his conviction. Longoria v. State, No. 14-11-01019-CR (Tex. App.—Houston [14th

Dist.] Feb. 21, 2013) (not designated for publication).

       This Court received the original 11.07 application (WR-81,771-01) on July 17, 2014, and

denied the writ application without written order on August 27, 2014. It is apparent that the Court
                                                                                                    2

denied relief in error and intended to dismiss the writ application on Applicant’s motion.

       We now withdraw our order of August 27, 2014, and reconsider the case on our own motion.

TEX . R. APP . P. 79.2(d). We now dismiss WR-81,771-01 on Applicant’s motion.

       We now turn our attention to Applicant’s most recent writ application, filed in the trial court

on June 2, 2015. Having considered all the grounds and arguments presented in WR-81,771-02, and

based on our independent review of the record, we deny relief.



Filed: December 16, 2015

Do not publish